Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claims 1, 9 and 17 recite “simulation system”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0100]-[0102]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recite “determining, using the baseline load simulation, a load adjustment simulation error that is an estimate of an error between: (i) the load adjustment simulation, and (ii) actual energy consumption by the population of energy consuming devices based on performance of the current load adjustment event;” Examiner is unclear how “a load adjustment simulation error that is an estimate of an error between: (i) the load adjustment simulation, and (ii) actual energy consumption by the population of energy consuming devices based on performance of the current load adjustment event;” is based on the baseline load simulation since (i) and (ii) are not related to baseline load simulation. Clarification is needed.
Therefore, the claims have an indefinite scope. Since dependent claims are dependent on the independent claims and included all the limitations of the independent claims, the dependent claims recite the indefinite scope in the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 1 recites 
generating, using a simulation system, a load adjustment simulation that characterizes predicted energy consumption by a population of energy consuming devices based on performance of a current load adjustment event; (mere instruction to apply an exception)
generating, using the simulation system, a baseline load simulation that characterizes predicted energy consumption by the population of energy consuming devices based on non-performance of the current load adjustment event; (mere instruction to apply an exception)
determining, using the baseline load simulation, a load adjustment simulation error that is an estimate of an error between: (i) the load adjustment simulation, and (ii) actual energy consumption by the population of energy consuming devices based on performance of the current load adjustment event; (mental process)
updating the load adjustment simulation using the load adjustment simulation error. (mental process)
The claimed concept is a method of evaluating the simulation difference based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The generating simulation step is recited at a high level of generality and amounts to mere instructions to apply an exception in accordance with MPEP 2106.05(f). For example, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. Therefore, claim 1 is an abstract idea.
The claim recites additional elements such as “simulation system”. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [0100-0102] for generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, wherein the simulation system comprises a respective energy consumption model for each device in the population of energy consuming devices, (data description)
wherein the energy consumption model for a device is configured to simulate energy consumption by the device based on one or more controls applied to the device to control operation of the device. (mental process)

Claim 3. The method of claim 2, wherein generating the load adjustment simulation comprises: 
simulating energy consumption by each device in the population of devices based on performance of the load adjustment event using the respective energy consumption model for each device; (data description)
and generating the load adjustment simulation by aggregating the simulated energy consumption by each device in the population of devices based on performance of the load adjustment event. (mental process)

Claim 4. The method of claim 2, wherein generating the baseline load simulation comprises: 
simulating energy consumption by each device in the population of devices based on non-performance of the load adjustment event using the respective energy consumption model for each device; (data description)
and 26Attorney Docket No. 43821-0033001 generating the baseline load simulation by aggregating the simulated energy consumption by each device in the population of devices based on non-performance of the load adjustment event.  (mental process)

Claim 5. The method of claim 1, wherein determining the load adjustment simulation error comprises: 
processing data characterizing previous energy consumption by the population of energy consuming devices using a load forecasting system to generate a baseline load forecast that characterizes predicted energy consumption by the population of energy consuming devices based on non-performance of the current load adjustment event; determining a current baseline simulation error between: (i) the baseline load simulation, and (ii) the baseline load forecast; and determining the load adjustment simulation error based on baseline simulation error. (mental process)

Claim 6. The method of claim 5, wherein determining the load adjustment simulation error based on the baseline simulation error comprises: 
determining a respective baseline simulation error for each of a plurality of previous load adjustment events; determining a respective weight factor for each previous load adjustment event based on: (i) the baseline simulation error for the previous load adjustment event, and (ii) the baseline simulation error for the current load adjustment event; and determining the load adjustment simulation error using the weight factors for the previous load adjustment events.  (mental process)

Claim 7. The method of claim 6, wherein determining the load adjustment simulation error using the weight factors for the previous load adjustment events comprises: 
determining a respective load adjustment simulation error for each of the plurality of previous load adjustment events; (mental process)
scaling the load adjustment simulation error for each previous load adjustment event by the weight factor for the previous load adjustment event; (mental process)
determining the load adjustment simulation error for the current load adjustment event by 27Attorney Docket No. 43821-0033001combining the load adjustment simulation errors for the previous load adjustment events in accordance with the weight factors for the previous load adjustment events. (mental process)

Claim 8. The method of claim 7, wherein determining the load adjustment simulation error for the current load adjustment event by combining the load adjustment simulation errors for the previous load adjustment events in accordance with the weight factors for the previous load adjustment events comprises: scaling the load adjustment simulation error for each previous load adjustment event by the weight factor for the previous load adjustment event; and summing the load adjustment simulation errors for the previous load adjustment events.  (mental process)

Same conclusion for independent claims 9 and 17 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (NPL: Uncertainties in energy consumption introduce by building operations and weather for a medium-size office building, 2012), hereinafter Wang, in view of Ji et al (NPL: A bottom-up and procedural calibration method for building energy simulation models based on hourly electricity submetering data, 2015), hereinafter Ji.

Claim 1. A method performed by one or more data processing apparatus, the method comprising: 
Wang discloses generating, using a simulation system, a load adjustment simulation that characterizes predicted energy consumption by a population of energy consuming devices based on performance of a current load adjustment event; generating, using the simulation system, a baseline load simulation that characterizes predicted energy consumption by the population of energy consuming devices based on non-performance of the current load adjustment event; 
Wang (page 154-155) The building energy simulation models of Wang are executed by computer system comprise of processor coupled with memory.

    PNG
    media_image1.png
    457
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    1071
    media_image2.png
    Greyscale

Wang discloses determining, using the baseline load simulation, a load adjustment simulation error that is an estimate of an error between: (i) the load adjustment simulation, and (ii) actual energy consumption by the population of energy consuming devices based on performance of the current load adjustment event; 
Wang (page 156 section 4.2 and 4.3)
Uncertainties correspond to an estimate of an error between: (i) the load adjustment simulation, and (ii) actual energy consumption by the population of energy consuming devices based on performance of the current load adjustment event;

    PNG
    media_image3.png
    304
    529
    media_image3.png
    Greyscale

Wang does not appear to explicitly disclose updating the load adjustment simulation using the load adjustment simulation error.  
However, Ji discloses updating the load adjustment simulation using the load adjustment simulation error on (page 2341) Calibration for each submeter correspond to updating the load adjustment simulation. The uncertainties estimated by Wang is used for calibration of JHi. See section 3.4 and 3.5 for updating the load adjustment simulation using the load adjustment simulation error.  

    PNG
    media_image4.png
    322
    519
    media_image4.png
    Greyscale

Wang and Ji are analogous art because they are from the “same field of endeavor” energy simulation analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Ji before him or her, to modify the method of Wang to include the calibration feature of Ji because 
The suggestion/motivation for doing so would have been Ji (page 2349 Conclusion) 

    PNG
    media_image5.png
    277
    521
    media_image5.png
    Greyscale

Therefore, it would have been obvious to combine Wang and Ji to obtain the invention as specified in the instant claim(s).

Regarding Claims 9 and 17, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 2, 10 and 18
Wang discloses wherein the simulation system comprises a respective energy consumption model for each device in the population of energy consuming devices, wherein the energy consumption model for a device is configured to simulate energy consumption by the device based on one or more controls applied to the device to control operation of the device.  
Wang: (page 154)

    PNG
    media_image6.png
    357
    521
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    242
    526
    media_image7.png
    Greyscale


Claim 3, 11 and 19
Wang discloses wherein generating the load adjustment simulation comprises: simulating energy consumption by each device in the population of devices based on performance of the load adjustment event using the respective energy consumption model for each device; 
Wang: (page 155) The adjustment due to night setback or occupied hours are corresponding to the load adjustment events. 

    PNG
    media_image8.png
    245
    514
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    245
    524
    media_image9.png
    Greyscale

Wang discloses generating the load adjustment simulation by aggregating the simulated energy consumption by each device in the population of devices based on performance of the load adjustment event.  
Wang: (page 154 section 4) Operation practices (good, average and poor) correspond to the performance of the load adjustment event.   

    PNG
    media_image10.png
    285
    524
    media_image10.png
    Greyscale

Claim 4, 12 and 20
Wang discloses wherein generating the baseline load simulation comprises: 
simulating energy consumption by each device in the population of devices based on non-performance of the load adjustment event using the respective energy consumption model for each device; 
Wang: (page 155) The adjustment due to night setback or occupied hours are corresponding to the load adjustment events. 

    PNG
    media_image8.png
    245
    514
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    245
    524
    media_image9.png
    Greyscale

Wang discloses 26Attorney Docket No. 43821-0033001 generating the baseline load simulation by aggregating the simulated energy consumption by each device in the population of devices based on non-performance of the load adjustment event.  
Wang: (page 154 section 4) Operation practices (good, average and poor) correspond to the non-performance of the load adjustment event.   

    PNG
    media_image10.png
    285
    524
    media_image10.png
    Greyscale


Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome rejections under 35. U.S.C. 112 and 101.
The following is a statement of reasons for the indication of allowable subject matter:  
Ji et al (NPL: A bottom-up and procedural calibration method for building energy simulation models based on hourly electricity submetering data, 2015) teaches a new calibration approach based on electricity submetering data and HVAC (Heating, Ventilation and Air Conditioning) cooling/heating loads. 
Wang et al (NPL: Uncertainties in energy consumption introduced by building operations and weather for a medium-size office building, 2012) teaches a method for investigating uncertainties in energy consumption due to actual weather and building operational practices using a simulation-based analysis of a medium-size office building. Deviations between predicted and actual building energy consumption can be attributed to uncertainties introduced by four components of such projections: (1) the accuracy of the underlying models in simulation tools, (2) the accuracy of input parameters describing the design conditions of building envelopes and HVAC systems (3) actual weather, (4) variations in building operation practices.
Frader-Thompson et al (US 10241528B1) teaches a method of performing a thermostat-based demand response event which includes accessing, for sites, historical readings of HVAC activity, indoor temperature, and outdoor temperature and building a model for each of the sites using the historical readings of HVAC activity, indoor temperature, and outdoor temperature. The method also includes using a simulation engine to achieve a target load shed and load reduction shape for a thermostat-based demand response event, and performing the thermostat-based demand response event based on results of the simulation engine.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 5 and 13:
wherein determining the load adjustment simulation error comprises: 
processing data characterizing previous energy consumption by the population of energy consuming devices using a load forecasting system to generate a baseline load forecast that characterizes predicted energy consumption by the population of energy consuming devices based on non-performance of the current load adjustment event; determining a current baseline simulation error between: (i) the baseline load simulation, and (ii) the baseline load forecast; and determining the load adjustment simulation error based on baseline simulation error.  
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148